Citation Nr: 0903496	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-37 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St .  
Petersburg, Florida


THE ISSUES

1 .  Entitlement to a higher initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

2 .  Entitlement to a higher initial rating for degenerative 
disc disease (DDD) with osteoarthritis and mechanical low 
back pain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G .  Jivens-McRae, Counsel




INTRODUCTION

The veteran served 20 years on active duty and retired in 
February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and DDD with osteoarthritis and mechanical low back 
pain, both evaluated as 10 percent disabling, effective 
March 1, 2005.  The veteran disagreed with the initial 
ratings for both disabilities and the current appeal ensued.  

In April 2006, the veteran's case was transferred from the 
Columbia, South Carolina RO to the St.  Petersburg, Florida, 
RO.  

The RO subsequently increased the veteran's disability rating 
from 10 percent to 30 percent for his PTSD, effective 
March 2005.  The veteran's 10 percent rating for DDD with 
osteoarthritis and mechanical low back pain, was confirmed 
and continued.  The veteran did not withdraw her rating claim 
from either disability rating and therefore, the issues are 
still in appellate status.  AB v . Brown, 6 Vet.App 35 
(1993).  


FINDINGS OF FACT

1.  For the entire period of initial rating claim, the 
veteran's PTSD has been productive of no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, due to such 
symptoms as panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence), difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

2.  For the entire period of initial rating claim, the 
veteran's PTSD has not more nearly approximated total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

3.  The veteran's DDD with osteoarthritis and mechanical low 
back pain is productive of no more than forward flexion 
greater than 60 degrees but no more than 85 degrees; forward 
flexion greater than 30 degrees but not greater than 
60 degrees, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or 
incapacitating episodes with a total duration of 2 weeks but 
less than 4 weeks during the past 12 months are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular disability rating 
of 70 percent, and no more, for PTSD have been met for the 
entire initial rating period.  38 U.S.C.A. §§ 1154(b), 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for an initial rating in excess of 
10 percent for DDD with osteoarthritis and mechanical low 
back pain, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R 
. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide.  See 38 C.F.R.  § 3.159 
(2007).  These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability.  See Dingess v . Nicholson, 19 Vet. App. 
473 (2006).   

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim.  The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims.  The amendments apply 
to all applications for benefits pending before VA on, or 
filed after May 30, 2008, which includes these claims.  
Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which previously stated that VA will 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided.  See Mayfield v . Nicholson, 444 F.3d at 
1333-34 (Fed . Cir. 2006).

The required VCAA notification was provided in a letter 
issued in August 2004, prior to the November 2004 
adjudication.  In Dingess/Hartman v . Nicholson, 19 Vet. App. 
473 (2006), the Court held that VA must also provide 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received such 
notification in September 2004.  

Regarding the appeal of an initial rating following the grant 
of service connection for PTSD and DDD with osteoarthritis 
and mechanical low back pain, service connection for these 
disabilities have been established, and an initial rating has 
been assigned; therefore, the claims have been substantiated.  
As such, 38 U.S.C.A.  § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended has been fulfilled.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v . Nicholson, 483 F.3d 
1311 (Fed. Cir.  2007); Dunlap v .  Nicholson, 21 Vet . App.  
112 (2007).  

Also, it is of note that, after being awarded an initial 
disability rating for the aforementioned disabilities, the 
veteran filed a Notice of Disagreement contesting the initial 
rating determinations.  The RO furnished the veteran a 
Statement of the Case addressing such ratings, including 
notice of the criteria for a higher rating for the 
disabilities, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal and submitting additional medical evidence in support 
of his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  

The veteran was offered a Board hearing and declined.  The 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claims.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with her 
claims.  


Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v . West, 12 Vet. App. 
119 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for PTSD and DDD with osteoarthritis and 
mechanical low back pain, was granted by rating decision of 
May 2005, and a 10 percent rating was granted for each 
disability, effective March 2005.  By rating decision of 
October 2006, the veteran's PTSD disability was increased to 
30 percent, effective March 200.  The veteran disagreed with 
the initial ratings.  


PTSD

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.   Under the General Rating Formula 
for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

After scrutinizing the evidence - which includes VA 
psychiatric examinations of January 2005 and May 2006, VA 
treatment records for PTSD outpatient treatment from 2005 to 
2006, and a needs evaluation performed on behalf of VA 
Vocational Rehabilitation Services, -the Board finds that the 
veteran's PTSD symptoms have for the entire period of initial 
rating appeal more nearly approximated the schedular criteria 
(Diagnostic Code 9411) for a 70 percent disability rating, 
but not more.  38 C.F.R. § 4.130.  

In January 2005, the veteran underwent a VA pre discharge 
examination.  She was described as well groomed and 
appropriately dressed for her examination.  Her behavior was 
not uncooperative but guarded.  Soon her behavior became 
quite normal with positive eye contact throughout.  Her 
speech was normal and her mood was generally positive.  Her 
affect was congruent with her mood and the topic.  She had no 
hallucinations.  Her thought process was coherent and goal-
directed indicating intact sensorrium.  Thought content was 
appropriate without suicidal thoughts, homicidal thoughts, or 
delusions.  Her level of consciousness remained alert.  She 
was well oriented to time, place, person, situation and 
purpose.  Her concentration was strong throughout.  Her 
intelligence appeared to be in the high average range and 
above.  Her judgment and insight were without impairment.  
The diagnosis was PTSD, chronic, moderate, with occasional 
severe and more florid presentation.  Her global assessment 
of functioning (GAF) was 64.  

VA outpatient treatment records from December 2005 to May 
2006 are associated with the claims folder.  In 
December 2005, the veteran was seen for PTSD consultation.  
The veteran stated that she was stationed on the USS Cole 
when it was attacked.  She had two sailors under her command 
to die during the attack.  She related that she felt guilty 
because her two sailors died in the attack and she thought 
about the attack on the USS Cole on a daily basis.  She also 
had nightmares on most nights.  She avoided speaking about 
the incident as it made her tearful.  She reported prejudice 
against Middle Easterners since the explosion.  She also 
reported hypervigilance, poor concentration, and a poor 
memory.  She stated that she kept a loaded gun by her bed at 
night.  She reported that she was prescribed Wellbuturin and 
that she participated in a PTSD group.  She also stated that 
she had been unemployed for one year since her retirement 
from the Navy.  The assessment was prolonged PTSD, 
generalized anxiety disorder, and rule out obsessive-
compulsive disorder.  She indicated that she would be moving 
and the examiner indicated that she should be transitioning 
her care.  She also was initiated a trial of Fluoxetine.  Her 
GAF was 45.  She was seen a week later, indicating that she 
still struggled with daily thoughts of the USS Cole, but did 
not want this experience to be what identified her to others.  
She stated that she had difficulty sleeping with Fluoxetine.  
She also noted a decline in appetite and had to force herself 
to eat.  The examiner stated that this was slightly more 
prominent than at her last appointment.  Mental status 
examination showed the veteran to be awake, alert, and 
exhibiting fair eye contact at times.  Her speech was soft 
with normal tone and rate.  Mood was depressed with a blunted 
affect.  Thought process indicated loose organization.  She 
denied suicidal or homicidal ideation.  Her insight and 
judgment were impaired.  The diagnoses were prolonged PTSD 
and generalized anxiety disorder.  

In February 2006, the veteran was referred to the VA 
outpatient clinic in Pensacola, Florida, for a PTSD screen.  
She presented with good hygiene and casual dress.  Her mood 
was depressed, affect congruent, and she was tearful at 
times.  Her thought process was organized and linear.  Her 
insight and judgment were good.  Speech and memory were 
intact.  The diagnosis was chronic PTSD.  Her GAF was 57.  
She agreed to PTSD education group and individual therapy.  
She was seen by the VA psychologist in March 2006.  Her 
findings were essentially the same as in February 2006.  She 
also became involved in the PTSD group that month.  She 
actively participated in the group process.  She also engaged 
in individual counseling with her psychologist.  She related 
that she ended a 12 year relationship one year ago.  She 
stated she suffered emotional and physical abuse.  She also 
indicated that her ex-partner's father and her mother were 
married, which made family gatherings awkward.  She also 
indicated that she was closed to her older brother and 
sister.  She reported that she did not have panic attacks but 
did have more generalized anxiety.  She related that she did 
not feel safe in her home, it was hard for her to relax, and 
she was "paranoid" that someone was after her.  She did 
state that she had a good relationship with her brother and 
sister.  The diagnosis was chronic PTSD.  The GAF was 57.  In 
April and May 2006, she actively participated in the PTSD 
group.  When seen by the VA psychologist in April and 
May 2006 her GAF was 56 and 50, respectively.  

In May 2006, the veteran underwent a VA psychiatric 
examination.  She related that at the time of the 
examination, she was unemployed and had not maintained any 
meaningful employment since her retirement from the Navy.  
She attempted work as a painter, and when the job site was 
approached by some men speaking Arabic, she ran into the 
house and locked herself in a bedroom until they left.  She 
stated that she was so disturbed by the incident that she was 
unable to return to work.  She also related that 
hypervigilance was the major impediment to maintaining 
employment because she had difficulty being around people and 
she was always checking and being very aware of her 
surroundings.  She stated that she was very safety conscious 
and that she may be 10 miles from her house and would turn 
around and go back to make sure she locked the doors.  She 
reported that she participated in individual therapy which 
she believed had been helpful.  She had been prescribed 
Prozac and taken off of Wellbutrin.  She also had been 
prescribed Clonazepam, which made her sleepy, so she was 
unable to take it during waking hours.  She slept only 4 to 
5 hours.  She awakened and checked the house throughout the 
night.  She stated that she worked on her house in order to 
tire to the level of exhaustion.  She kept her gun accessible 
and was afraid of tunnels for fear of them exploding.  She 
admitted to exaggerated startle, and poor concentration.  She 
indicated that she maintained a good relationship with her 
mother.  She stated she was unable to tolerate crowded 
situations.  She reported being depressed a great deal of the 
time and experiencing heightened levels of anxiety quite 
chronically.  She reported being overprotective of her dog 
and must always know where he is, or she would go into a 
panic.

Mental status examination revealed she was pleasant and 
cooperative.  Her mood was dysphoric and affect was flat.  
She became tearful when discussing intrusive memories.  
Thought processes and content were within normal limits.  
There was no evidence of delusions or hallucinations.  She 
maintained eye contact and there was no inappropriate 
behavior shown.  She admitted to suicidal ideation without 
plan or intent.  There was no homicidal ideation.  There was 
no evidence of gross memory loss or impairment.  Speech was 
linear and coherent.  The veteran reported difficulty with 
concentrating, exaggerated startle response, and had feelings 
of detachment from others.  She was unable to identify any 
significant period of remission.  The diagnosis was PTSD.  
Her GAF was 52.  The examiner stated that because the veteran 
was hpervigilant, distressed around people of Middle Eastern 
descent, and had problems being around groups of people, she 
had lost significant work time since 2005.  Her poor 
concentration and difficulty being around other people had a 
significant impact on her employment functioning.  Because 
she had a heightened level of anxiety and vigilance, the 
examiner indicated that it would be difficult for her to 
work, especially around other people.  At the time of the 
examination, due to the chronicity of her symptoms, her 
tendency to avoid discussing trauma, isolation, and limited 
response to treatment, her prognosis remained guarded.  

In June 2006, the veteran was evaluated for an Employment 
Feasibility Evaluation by a psychologist.  She lived with a 
roommate who helped out with the household and assisted her.  
She had a history of severe psychiatric problems, much of 
which was secondary to PTSD.  She had depression and anxiety-
related symptoms that left her isolated at home a majority of 
the time.  She had symptoms of extreme isolation and severe 
panic attacks, with periodic agoraphobia.  Other than her 
roommate, she had no real or significant social contacts.  
She stated that she stayed in daily contact with her mother 
by phone.  Concentration and memory were severely impaired.  
Affect was blunted and she had diminished verbalization.  She 
presented with a depressed, anxious mood and reported 
significant psychiatric history with ongoing group and 
individual therapy, and multiple psychotropic medications.  
She denied any psychiatric hospitalization.  At the time of 
the examination, she was not employed.  She was cooperative 
but inattentive, as she had difficulty concentrating and 
attending to the questions.  She had severe anxiety, 
depression, and was hypervigilant.  She appeared anxious and 
distressed during the evaluation.  She related difficulty 
driving due to distractability, memory and concentration 
deficits, panic attacks, and low back pain.  She denied 
current reactive suicidal ideation, but would be rated a 
moderate suicide risk based on current emotional patterns and 
history.  She had chronic PTSD, related depression and 
anxiety symptoms, and according to the examiner, would need 
continued psychiatric treatment.  She also had difficulty 
sleeping which left her fatigued and anxious.  According to 
the examiner, the veteran, in her current condition, she 
would not be feasible for education or employment benefits 
under VA Chapter 31 and was unemployable.  Her GAF was 50.  

In June and July 2006, the veteran was treated on an 
outpatient basis by VA.  She actively participated in her 
PTSD group.  Her GAF was 53 and 52, respectively.  A 
September 2006 VA psychiatric outpatient treatment record 
indicated that veteran reported that she had gotten a full 
time job at Home Depot a week earlier.  She reported that she 
enjoyed her job and was glad to be working.

On this record, the Board for the entire period of increased 
rating claim, the veteran's PTSD has been productive of no 
more than occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, due to such symptoms as panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships, 
that more nearly approximate the criteria for a 70 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v .  Brown, 8 Vet. App .  240, 242 (1995), the GAF 
is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness and a 61-70 score indicates some mild 
symptoms (e.g . depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A 51-60 score indicates 
moderate symptoms, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning; e.g., having few 
friends or having conflicts with peers or co-workers.  A GAF 
score of 41 to 50 reflects a serious level of impairment, 
e.g., suicidal ideation, severe obsessive rituals, frequent 
shoplifting or serious impairment in social, occupational or 
school functioning, e.g., no friends, unable to keep a job.  
A GAF score of 31 to 40 reflects some impairment in reality 
testing or communication, e.g., speech is illogical at times, 
obscure or irrelevant, or major impairment in several areas 
such as work, school, family relations, judgment, thinking or 
mood, e.g., depressed man avoids friends, neglects family, 
and is unable to work.  See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score has been depicted at a 
high of 64 which reflected mild symptoms on her January 2005 
VA examination, to a low of 45, reflecting mostly serious 
symptoms, including no friends and impairment in areas such 
as work, thinking or mood.  She stated that she was not able 
to work in groups or in surroundings that contained persons 
of Middle Eastern descent.  This was evident by the fact that 
she was unable to continue during employment when two Middle 
Eastern men speaking Arabic came to her job site.  She was 
unable to return to the site because of her fear.  She held a 
few jobs since retirement, but was unable to keep them 
because of her limited ability to work outside of an isolated 
area.  

For the same reasons, the Board also finds that the veteran's 
PTSD has not for any period of increased rating claim more 
nearly approximated total occupational and social impairment 
with persistent delusions or hallucinations, persistent 
danger of hurting self or others, inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name, as required for 100 percent.  38 C.F.R.  4.130, 
Diagnostic Code 9411.  The veteran had no homicidal ideation, 
but has exhibited suicidal ideation.  She does not have 
hallucinations or delusions and has exhibited no 
symptomatology showing that she is a danger to herself or 
others.  She related problems with sleeping.  She is oriented 
to time and place, and although there has been some 
impairment of memory and concentration shown, there had not 
been memory loss for names of close relatives, own 
occupation, or own name, symptoms exhibiting a total 
schedular rating for PTSD.  There is also evidence of a close 
relationship with her siblings.  While there is evidence of 
difficulty with employment, the September 2006 VA outpatient 
treatment record indicated that she is currently working full 
time.  As such, the Board does not consider the disability 
picture presented to warrant a rating higher than 70 percent 
for any period of time.   

Finally, there is no evidence of record showing PTSD symptoms 
that have markedly interfered with her employment status 
beyond that interference contemplated by the assigned 70 
percent schedular disability rating (Diagnostic Code 9411), 
which specifically encompasses the veteran's occupational and 
social impairment, with deficiencies in most areas, her 
difficulty in adapting to stressful circumstances including 
work or a worklike setting, and inability to establish and 
maintain effective relationships, as well as other specific 
psychological symptoms.  

There is also no indication that the veteran's PTSD has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  She has not had any hospitalization 
during this appeals period for her service-connected PTSD.  
This evidence that has been shown is contemplated on a 
schedular basis.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v . Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v . Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v . Brown, 8 Vet. App. 218, 227 (1995).

DDD

The veteran claims that her DDD with osteoarthritis and 
mechanical back pain is more severe than the current 
evaluation reflects.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim for an increased initial rating for DDD 
with osteoarthritis and mechanical back pain and the appeal 
will be denied.

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine;

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine;

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, DCs 5235- 5243 
(2008).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  Id.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  Note (1) provides that 
for the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

The veteran underwent an inservice examination in December 
2004.  She was on terminal leave and at that time, complained 
of a 5 year history of low back pain.  She denied a history 
of recent injury.  She complained of pain with any motion, 
and during a recent move, she exacerbated the problem.  She 
complained of pain down the left leg shortly after moving, 
but had none at the time of examination.  She denied 
paresthesias in either leg.  The pain was relieved by heating 
pad and Motrin as needed.  However, it was painful just to 
sit and take deep breaths.  She also had night pain.  She 
stated that she was a runner, but had pain when she used the 
elliptical trainer.  She had been sent to chiropractic 
therapy, but had not had any formal rehabilitation.  
Examination of the back revealed that she was able to flex to 
the area of the distal third of the tibia with her knees 
straight with significant discomfort produced at the 
lumbosacral junction.  She had pain along the extension of 
her back, but felt flexion was worse.  She had focal 
tenderness to palpation on the left and at the L5-S1 area on 
both the left and right sides of the midline.  Minimal spasm 
was present.  X-rays revealed DDD at L3-4 and L5-S1.  She had 
mild spondylosis at L4-5 and L5-S1.  The diagnoses was 
mechanical low back pain, mild spondylosis at L4-5 and L5-S1, 
DDD at L3-4 and L5-S1, and possible hemangioma of L5.  

In January 2005, the veteran underwent a pre-discharge VA 
examination.  She complained of recurrent low back pain which 
infrequently radiated down the lateral left thigh and leg.  
Pain was essentially constant but mild most of the time, but 
worsened by any form of lifting or prolonged bending or any 
strenuous activities.  She had no epidurals or surgery of the 
lumbar spine.  The spine pain caused her to avoid running or 
any form of moderate to heavy lifting.  She walked without 
limits and was able to accomplish all of her activities of 
daily living without impairment.  On examination, the lumbar 
spine appeared normal without abnormal curvature, There was 
no spasm or tenderness.  Lumbar spine range of motion was 
measured as 90 degrees of flexion with pain only at this 
extreme, 30 degrees of extension, 30 degrees of lateral 
bending, bilaterally, and 45 degrees of rotation, 
bilaterally.  There was pain only on extremes of flexion.  
Straight leg testing was negative.  X-rays showed very 
minimal spondylosis of the lumbar spine, otherwise 
unremarkable examination.  The pertinent diagnosis was mild 
osteoarthritis of the lumbar spine.  All joint pain described 
had no additional limitations by pain, fatigue, weakness, or 
lack of endurance on repetitive use.  

Also in May 2005, the veteran was seen at the Charleston 
Naval Hospital.  She complained of back pain which was worse 
in the morning and was exacerbated by moving her left leg.  
She stated that she required 30 minutes to "warm up" in the 
morning and she was no longer able to maintain her usual high 
level of activity because of the worsening pain.  She stated 
that she self treated her back with heat.  Physical 
examination of the back showed full range of motion, and 
negative straight leg raising, bilaterally.  Lower 
extremities showed deep tendon reflexes were 2+/4 in the 
knees and ankles, bilaterally and motor strength was 5/5 with 
the sensation grossly intact.  The pertinent assessment was 
low back pain, presentation more consistent with arthritis 
given the significant morning stiffness.  

The veteran was seen by VA on an outpatient treatment basis 
in October 2005, complaining of exacerbation of prior low 
back pain after doing yard work the day before.  She had pain 
over her sacroiliac joint, bilaterally.  She was treated with 
Etodolac and Flexeril for pain and muscle spasm.  

The veteran underwent a VA examination in June 2006.  She 
complained of morning stiffness and discomfort in the low 
back with lifting either leg, but more the left than right.  
She related discomfort with stretching exercises or leg 
lifts.  This discomfort, according to the veteran, had been 
worsening since its onset.  She complained of constant 
aching, throbbing, and diffuse low back discomfort.  She 
stated that she had some physical therapy which helped a 
little and two injections which helped temporarily for two 
days.  She had no surgery, no radiation, numbness, weakness 
or bladder or bowel incontinence.  Physical examination of 
the back revealed normal posture and gait.  Back was 
symmetric without gross deformities or significant scoliosis.  
She was noted to have mild lumbar lordosis without increased 
scoliosis.  There was no atrophy, hypertrophy, or palpable 
spasms or tenderness.  Deep tendon reflexes were +2/4 and 
equal, bilaterally for patellae an Achilles reflexes.  
Straight leg raising was negative.  There was normal and 
bilaterally equal sensation to pinprick, dull and light 
touch.  Toe walking, heel walking, and heel to toe walking 
was normal.  On repetitive range of motion forward flexion 
was 0 to 90 degrees; extension of 0 to 20 degrees and limited 
by discomfort; left and right lateral flexion of 0 to 
25 degrees and limited by discomfort; and left and right 
rotation of 0 to 45 degrees, with discomfort at 45 degrees.  
The examiner stated that additional limitation of function 
due to repetitive use or flare-ups could not be determined 
without resorting to mere speculation.  No discomfort or 
difficulty with range of motion testing or effusion, edema, 
erythema, tenderness, palpable deformities or instability was 
found.  The veteran was independent in her activities of 
daily living.  She was able to work part-time doing painting 
work.  The examiner stated that there was no disability on 
this examination that would cause any impairment in 
activities of daily living or prevent employability.  The 
diagnosis was lumbar degenerative joint disease with mild 
degenerative disc disease.  The veteran's subjective 
complaints, according to the examiner, appeared out of 
proportion to the objective findings and may be due to 
functional overlay.  

The veteran's lumbar spine disability does not warrant more 
than a 10 percent disability.  At no time during the 
appellate period was the veteran's forward flexion of the 
thoracolumbar spine less than 60 degrees, was combined range 
of motion not greater than 120 degrees or there was muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis reversed 
lordosis, or abnormal kyphosis, necessary for a 20 percent 
rating.  There is no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees of less for of ankylosis of 
the spine that would warrant a rating in excess of 10 
percent.  Additionally, she has not shown evidence of 
incapacitating episodes of at least 2 weeks but less than 
4 weeks during the past 12 months, nor were any neurological 
deficits shown.  Based on the foregoing, an initial rating 
for DDD with osteoarthritis and mechanical low back pain, 
greater than 10 percent is not warranted during any time in 
the appellate period.  

Finally, the veteran has submitted no evidence showing that 
her claimed low back disability has markedly interfered with 
her employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that her claimed back disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  This disability has been contemplated on a schedular 
basis.  As such, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v . Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 Vet. App. 
218, 227 (1995).






ORDER

An initial rating of 70 percent, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An initial increased rating for DDD with osteoarthritis and 
mechanical low back pain, is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


